Citation Nr: 0937217	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for heart disease with 
hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chest masses, 
status post mastectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
April 2009.

The issue of service connection for foot fungus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT


1.  The Veteran's heart disease with hypertension is not 
related to any injury or disease incurred in service.

2.  The Veteran's sleep apnea is not related to any injury or 
disease incurred in service.

3.  The Veteran's chest masses, status post mastectomy, are 
not related to any injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  Heart disease with hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  Chest masses, status post mastectomy, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
December 2005 and May 2006, prior to the initial AOJ decision 
on his claims.  The Board finds that the notices provided 
fully comply with VA's duty to notify.  Likewise, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the Veteran's claims for 
service connection because there is no competent evidence 
that the currently diagnosed disorders are the result of any 
event, injury or disease incurred in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Heart Disease with Hypertension

In his claim, the Veteran alleged that he has suffered from 
hypertension since his separation from service, and that he 
had a heart attack in June 2005.  He also reported being 
exposed to asbestos from chipping paint from voids during the 
decommission of the USS Yorktown ("we went into small voids 
about the ship to remove pain within closed places").  At 
his Board hearing held in April 2009, he testified that he 
was told he had congestive heart failure on his 40th 
birthday, and that he had a heart attack while on vacation in 
Orlando and had a stent put in.  He testified to his belief 
that his heart problems were due to exposure to paint from 
chipping paint from March to June 1970 while preparing his 
ship for decommissioning.  However, he testified that his 
heart problems were not noticed until some time after 
service.

The Board notes that the current treatment records show that 
the Veteran is diagnosed to have hypertension, coronary 
artery disease, and stable congestive heart failure.  Thus, 
the evidence establishes a current disability.

A review of the available service treatment records for both 
the Veteran's active and reserve service, however, fail to 
show any complaints of, treatment for or diagnoses of 
hypertension, coronary artery disease or congestive heart 
failure.  At his separation examination in February 1971, his 
blood pressure was 114/82, well within normal limits, and 
chest x-ray was negative.  No abnormality of the cardiac 
system was noted.  A July 1976 reserve examination shows his 
blood pressure was 136/84, still within normal limits.  Chest 
x-ray showed noted no significant abnormalities of the heart, 
and none were noted upon examination.  Furthermore, the 
Veteran denied having any heart trouble and indicated he did 
not know if he had ever had high or low blood pressure.  The 
Board also notes that the Veteran's service personnel records 
indicate he was assigned to the USS Yorktown from October 
1969 to June 1970, but do not indicate the Veteran's job 
responsibilities while aboard.  His DD 214 only shows his 
military occupational specialty was YN-2500, which was 
equivalent to a civilian general clerk.

The first post-service evidence of any heart disease is a VA 
treatment note from January 1988, which indicates the Veteran 
was being seen for a routine checkup.  His blood pressure was 
156/98.  It is noted that the Veteran reported having blood 
pressure problems "for years" and had taken medication for 
six months.  He denied chest pain or shortness of breath.  
The diagnosis was hypertension.  The next treatment note 
related to heart disease or hypertension is a March 2001 
treatment note from the Veteran's private primary care 
physician, which shows an assessment of hypertensive coronary 
artery disease and congestive heart failure.  Private 
hospital records from June 2005 show the Veteran had an acute 
ST-elevation myocardial infarction of the inferior wall with 
percutaneous transluminal coronary angioplasty and stent to 
right coronary artery.  These treatment records also note the 
Veteran's report of having a "strong family history of 
coronary artery disease."  Subsequent private treatment 
records show the Veteran has continued to experience episodes 
of chest pain, for which he takes nitroglycerin, and 
hypertension.

As the Veteran's service treatment records do not show any 
complaint of, treatment for or diagnosis of hypertension, 
coronary artery disease or congestive heart failure, the 
evidence fails to establish the Veteran had a chronic 
disorder relating to his cardiac system in service.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service or by medical evidence 
establishing a nexus relationship between the current 
disability and service.  38 C.F.R. § 3.303(b); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran alleged in his claim form that he has had 
hypertension since service, but at his hearing he admitted 
that his heart problems did not arise until after his 
discharge.  Moreover the Veteran denied any heart problems 
and none were found on the July 1976 reserve examination.  
Finally, the earliest evidence of a diagnosis of hypertension 
is mid 1987.  (See January 1988 VA treatment record.)  The 
absence of any heart disease, including hypertension, 
coronary artery disease and congestive failure in the service 
treatment records or of persistent symptoms at separation, 
along with the first evidence of a diagnosis being many years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service).  Thus, the evidence of record fails to establish a 
continuity of symptomatology of any of the Veteran's heart 
problems.
 
Finally, the only evidence indicating a relationship exists 
between the Veteran's current hypertension, coronary artery 
disease and congestive heart failure and his military service 
is the Veteran's own lay opinion.  The Veteran asserts that 
these conditions are related to exposure to chipped paint 
while working to prepare his ship, the USS Yorktown, for 
decommissioning in 1970.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between any of his 
current heart problems and his military service.  The medical 
evidence of record fails to provide any medical opinion to 
provide such a nexus relationship.  Significantly, at his 
hearing, the Veteran admitted that no doctor has related his 
heart problems to exposure to chipped paint while in service 
in 1970.  Conversely, the medical records from the Veteran's 
June 2005 hospitalization for an acute myocardial infarction 
indicate the Veteran's report of a "strong family history of 
coronary artery disease."  Thus, the Veteran's lay 
statements alone as to the etiology of the his current heart 
problems have no probative value and cannot be the basis of 
finding that service connection is warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for heart disease with hypertension.  
The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

Sleep Apnea

The Veteran claims that he has sleep apnea for which he must 
use a CPAP machine whenever he sleeps.  At his hearing, the 
Veteran testified that this condition was initially diagnosed 
in 1988 by a private physician, and that he believes it is 
due to exposure to chipped paint in service in 1970 while 
preparing his ship, the USS Yorktown, for decommissioning.  

Service treatment records fail to show any complaints of, 
treatment for or diagnosis of sleep apnea, and nothing was 
noted at the Veteran's separation examination conducted in 
February 1971.  Furthermore, at a July 1976 reserve 
examination, the Veteran failed to report any trouble 
sleeping, and again nothing was found upon examination.

Private treatment records from November 1998 are the earliest 
records in the claims file showing a diagnosis of sleep 
apnea.  These records show the Veteran underwent an 
uvulopalatopharyngoplasty.  In addition, the Veteran's 
private primary care physician's treatment records since 
March 2001 show he continues to have a diagnosis of sleep 
apnea and uses a CPAP machine.

As the Veteran's service treatment records do not show any 
complaint of, treatment for or diagnosis of sleep apnea, the 
evidence fails to establish the Veteran had a chronic 
disorder in service.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service or by 
medical evidence establishing a nexus relationship between 
the current disability and service.  38 C.F.R. § 3.303(b); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

At his hearing, the Veteran admitted that his sleep apnea did 
not arise until after his discharge.  Moreover the Veteran 
denied any sleep trouble and none was found on the July 1976 
reserve examination.  Finally, the earliest evidence of a 
diagnosis of sleep apnea is in 1998.  (See November 1998 
private hospital records.)  The absence of any evidence in 
the service treatment records of sleep apnea or of persistent 
symptoms at separation, along with the first evidence being 
many years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service).  Thus, the evidence of record 
fails to establish a continuity of symptomatology.
 
Moreover, the only evidence indicating a relationship exists 
between the Veteran's sleep apnea and his military service is 
the Veteran's own lay opinion.  The Veteran asserts that his 
sleep apnea is due to exposure to chipped paint while working 
on preparing his ship, the USS Yorktown, for decommissioning 
in 1970.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between any of his current sleep apnea and his 
military service, including exposure to paint chips.  The 
medical evidence of record fails to provide any medical 
opinion to provide such a nexus relationship.  Significantly, 
at his hearing, the Veteran admitted that no doctor has 
related his sleep apnea to exposure to chipped paint while in 
service in 1970.  Thus, the Veteran's lay statements alone as 
to the etiology of the his sleep apnea have no probative 
value and cannot be the basis of finding that service 
connection is warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for sleep apnea.  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

Chest Masses, Status Post Mastectomy

The Veteran has claimed that he had chest masses.  He 
testified at his hearing that they were in his breast area 
and were removed in the 1970s.  They did not know initially 
what was causing them, but his private physician determined 
that they were due to a pituitary tumor.  He testified that 
he still takes medication (Dostinex) for this condition.  He 
again claimed that this condition was caused by the chipped 
paint he was exposed to in service.

A review of the service treatment records fails to show that 
the Veteran ever complained of, was treated for or diagnosed 
to have chest masses or a pituitary tumor, and nothing was 
noted at the Veteran's separation examination conducted in 
February 1971.  Furthermore, at a July 1976 reserve 
examination, the Veteran failed to report any such condition, 
and again nothing was found upon examination.

There are no post-service treatment records in the claims 
file relating to treatment for these chest masses and the 
surgery the Veteran says was done in the 1970s to remove 
them. A January 1988 VA treatment note does, however, 
indicate that the Veteran was status post bilateral breast 
surgery, and November 1998 private hospital records show a 
history of "breast mass removed."  His private primary care 
physician records indicate he has been prescribed Dostinex 
over the years.  

However, as the Veteran's service treatment records do not 
show any complaint of, treatment for or diagnosis of chest 
masses, pituitary tumor or hyperprolactinemia, the evidence 
fails to establish the Veteran had a chronic disorder in 
service.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service or by medical 
evidence establishing a nexus relationship between the 
current disability and service.  38 C.F.R. § 3.303(b); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

At his hearing, the Veteran admitted that the breast masses 
did not arise until after his discharge.  Moreover the 
Veteran denied any such condition, and none was found, at the 
July 1976 reserve examination.  Finally, the earliest 
evidence of a chest masses is not until 1988.  (See January 
1988 VA treatment note.)  The absence of any evidence in the 
service treatment records of chest masses, pituitary tumor or 
hyperprolactinemia, or of persistent symptoms at separation, 
along with the first evidence being many years later, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service).  Thus, the evidence of record fails to establish a 
continuity of symptomatology.
 
Moreover, the only evidence indicating a relationship exists 
between the Veteran's chest masses and his military service 
is the Veteran's own lay opinion.  The Veteran asserts that 
these chest masses are due to exposure to chipped paint while 
working on preparing his ship, the USS Yorktown, for 
decommissioning in 1970.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between any of these 
chest masses, pituitary tumor or hyperprolactinemia and his 
military service, including exposure to paint chips.  The 
medical evidence of record fails to provide any medical 
opinion to provide such a nexus relationship.  Significantly, 
at his hearing, the Veteran admitted that no doctor has 
related his chest masses, pituitary tumor or 
hyperprolactinemia to exposure to chipped paint while in 
service in 1970.  Thus, the Veteran's lay statements alone as 
to the etiology of the his chest masses, pituitary tumor 
and/or hyperprolactinemia have no probative value and cannot 
be the basis of finding that service connection is warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for chest masses, status post 
mastectomy.  The preponderance of the evidence being against 
the Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.

ORDER

Entitlement to service connection for heart disease with 
hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for chest masses, status 
post mastectomy, is denied.


REMAND

The Board finds that remand of the Veteran's claim for 
service connection for foot fungus is necessary for 
additional development.

The Veteran testified at his hearing in April 2009 that he 
began having foot fungus during basic training, which 
continued throughout his service.  He stated that he did not 
get treatment for it in service, instead self-treating it 
with over the counter products.  

A review of the service treatment records show that, on his 
Report of Medical History filled out in conjunction with a 
reserve examination in July 1976, the Veteran reported, and 
the examiner noted, that he had foot trouble (i.e., athlete's 
foot) for which he used foot powder.  The Veteran stated that 
the symptoms, while present, were usually annoying; otherwise 
he felt great.  The Report of Medical Examination, however, 
does not show any findings of a current problem at that time.

At his hearing, the Veteran testified that he has continued 
to have problems with this foot fungus, mostly related to his 
left foot, and that this condition has gotten worse and is 
now in the toenails of his left foot.  He also testified that 
he began seeing a private physician around 1987 and has seen 
him ever since, and he prescribed Lotrimin or some cream to 
put on his foot.  The Board notes that the Veteran's primary 
care physician treatment records are in the file from March 
2001 to September 2006, and that, although they indicate that 
the Veteran has been prescribed Lotrisone cream, they do not 
appear to set forth a diagnosis.  However, the physician's 
handwritten notes are very difficult to read.

Thus, the Board finds that remand is necessary in order to 
obtain a VA examination to determine whether the Veteran has 
any current fungal disorder of his feet and to obtain an 
etiology opinion if he does.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for an appropriate 
VA examination.  The claims file must be 
provided to and reviewed by the examiner, who 
must indicate in his/her report that said 
review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should provide a 
diagnoses of any fungal disorders the Veteran 
has of his feet.  If the examiner renders a 
diagnosis of a current fungal disorder, 
he/she should then render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current foot fungal disorder is 
related to any disease or injury incurred 
during active service.  In offering this 
assessment, the examiner must acknowledge and 
discuss the Veteran's report of a continuity 
of foot fungus problems since service.  A 
complete rationale for all opinions should be 
set forth.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


